Citation Nr: 1105855	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-34 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to May 4, 2007, and in excess of 30 percent thereafter for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of shrapnel wound to the left arm 
(left arm disability).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction of the Veteran's claims file was subsequently 
transferred to the Houston RO.  

In October 2010, the Veteran appeared and testified at a 
videoconference hearing at the Houston RO.  A transcript is of 
record.  

In a June 2006 rating decision, the Veteran was awarded service 
connection for his PTSD and assigned a 10 percent rating, 
effective August, 3, 2005.  In a July 2008 rating decision, that 
10 percent rating was increased to 30 percent, effective May 4, 
2007.  Because these staged ratings for the Veteran's PTSD are 
not the maximum ratings available for this disability, these 
claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The issue of entitlement to a rating in excess of 10 percent for 
service-connected left arm disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to May 4, 2007, the Veteran exhibited PTSD symptoms 
productive of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.

3.  From May 4, 2007, the Veteran exhibited PTSD symptoms 
productive of occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, prior to 
May 4, 2007, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 
9411 (2010).

2.  The criteria for 50 percent rating, but no more, as of May 4, 
2007, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in September 2005, March 2006, and June 2008, VA 
notified the Veteran of the information and evidence needed to 
substantiate and complete his underlying claim for service 
connection and his later increased rating claim, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 notice.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the initial 
September 2005, and March 2006, notices were given prior to the 
appealed AOJ decision, dated in June 2006.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
severity of his disabilities, and by affording him the 
opportunity to give testimony before an RO hearing officer and/or 
the Board.  As noted above, in October 2010, the Veteran appeared 
and testified at a videoconference hearing at the Houston RO.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  


Increased rating 

The Veteran essentially contends that his PTSD is more severely 
disabling than currently rated.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of a veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. 
Mansfield, 21 Vet.App. 505 (2007), however, the Court held that 
"staged" ratings are appropriate for an increased rating claim 
in such a case, when the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.

It is important to note that if two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.1.  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 
of 38 C.F.R. § 4.130, which sets forth criteria for evaluating 
post-traumatic stress disorder using a general rating formula for 
mental disorders outlined in Diagnostic Code 9440.  
Pertinent portions of the general rating formula for mental 
disorders are as follows:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupation tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, 
recent events).....................30 percent 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. §  4.125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job); a GAF score between 51 and 60 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or coworkers); a GAF between 61 
and 70 is indicative of mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; a GAF between 71 to 80 is 
indicative that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in school work). 

The Veteran was originally awarded service connection for his 
PTSD in a June 2006 rating decision.  He was assigned a 10 
percent rating, effective August 3, 2005.  Following his notice 
of disagreement, in a July 2008 rating decision, the Veteran's 
rating was increased to 30 percent, effective May 4, 2007.  

At the time the Veteran sought service connection for PTSD, he 
reported having difficulty getting along with people, having no 
friends, being jumpy at night, having difficulty sleeping, and 
keeping guns in his bedroom.  It appeared that he was not 
undergoing clinical treatment for his PTSD.  

In May 2006, the Veteran underwent a VA PTSD examination and 
reported that he had never been clinically diagnosed as having 
PTSD.  He reported never undergoing any mental health treatment, 
but had distressive cues.  He advised that when he smelled diesel 
fuel, it would remind him of his combat experience in Vietnam.  
He also experienced flashbacks of seeing and carrying dead bodies 
in Vietnam.  He advised that he had trouble sleeping at night and 
difficulty concentrating.  The Veteran also reported intrusive 
memories.  He stated that these symptoms occurred approximately 
twice weekly.  He stated that he had a good relationship with his 
wife and children.  The Veteran reported that following service, 
he began to abuse alcohol but had quit drinking 15 years ago.  

Upon mental status examination, the Veteran was noted to be 
nicely dressed and groomed, and had normal eye contact and 
psychomotor activities.  The Veteran talked at a normal rate and 
volume; he answered questions spontaneously and appropriately; 
and his answers were logical, relevant, and coherent.  The 
examiner found no loose thought associations, tangentiality, or 
cicumstantiality.  The Veteran's mood was noted to be euthymic, 
and his affect was broad and flexible.  His thought processes 
were found to be normal, and the Veteran denied obsessive 
thoughts about his combat experience in Vietnam.  There were no 
delusions or homicidal or suicidal ideations.  The Veteran 
advised that his memory was "good."  The examiner diagnosed the 
Veteran as having PTSD and alcohol dependence, in remission.  The 
Veteran was assigned a GAF score of 65.  The examiner indicated 
that the Veteran did not appear socially or occupationally 
impaired at the time of the examination, but the Veteran reported 
his symptoms as worsening.  

In the Veteran's November 2006 substantive appeal, he indicated 
that he suffered from social impairment that caused problems at 
work.  He stated that he did not get along with others, and had 
memory loss, sleep problems, mood swings, and anxiety due to his 
PTSD.  

In May 2007, the Veteran underwent another VA examination for his 
PTSD.  He advised that he was undergoing mental health treatment 
once weekly, and was prescribed medication for treatment, but had 
yet to start it.  He advised that he had stopped using alcohol 
for 25 years, but started again because it helped him sleep.  In 
addition to the symptoms he reported in the previous VA 
examination, the Veteran reported having increasing nightmares 
about Vietnam, he was upset with his life, and had difficulty 
holding down a job.  He advised that he argued with people at 
work, and had a fight with someone at work a couple years prior.  
He stated that the last steady job he had was two years prior.  
He further related that he had sleep problems and a bad temper, 
and that he argued with his wife.  

Mental status examination revealed a likeable personality with 
logical, coherent, and relevant thought processes.  The Veteran 
was noted to be articulate, verbal, and a well-dressed/groomed 
individual.  He was cooperative, and exhibited good social 
skills.  He seemed intelligent and his speech was well 
understood.  The Veteran was oriented to time, place, person, and 
situation.  His affect was spontaneous and had good reasoning and 
a good fund of general information.  There was no evidence of 
psychomotor slowing or agitation.  The Veteran had good verbal 
comprehension but seemed easily distracted, and reported poor 
short-term memory.  The Veteran reported anxiety, panic attacks, 
depression, insomnia, crying spells, anhedonia, and nightmares.  
He further reported anger control problems, and more often felt 
suicidal.  

The examiner indicated that the Veteran's main problems were due 
to his persistent alcohol dependency, and poor motivation and 
tolerance of his work environment.  Additionally, he noted that 
the Veteran's social functioning was adversely affected by his 
alcohol consumption, impulse control problems, and his borderline 
personality.  The examiner stated that there was an absence of a 
causal link between the Veteran's stressors and his current 
psychological deficiencies.  He did not meet the criteria for a 
PTSD diagnosis, but had symptoms associated with PTSD.  The 
examiner noted that the Veteran underwent the Minnesota 
Multiphasic Personality Inventory, which produced an "extremely 
exaggerated response set with a F scale literally off the 
profile."  The examiner went on to say that "[a] degree of 
malingering [could not] be ruled out in this case."  The 
examiner diagnosed the Veteran as having alcohol dependency, 
impulse control disorder, and a personality disorder, NOS with 
borderline features.  A GAF score of 50 was assigned.  Finally, 
the examiner stated that the Veteran's problems were driven by 
his personality disorder, and he did not fit the criteria for 
PTSD.  

In a July 2007, clarification letter, the May 2007, VA examiner 
indicated that he was aware the Veteran had a PTSD diagnosis with 
a GAF score of 65.  He emphasized the May 2006 VA examiner's 
findings that the Veteran's PTSD symptoms did not cause any 
significant social or occupational impairment.  

Relevant VA treatment record show the Veteran's treatment for his 
PTSD-related symptomatology-including additional treatment for 
depression, reports of increase irritability, unstable appetite, 
and feelings of hopelessness.  There are also clinical records 
reflecting the Veteran's ongoing marital and work-related 
problems that he attributed to his PTSD symptomatology.

In an October 2007 treatment note, the Veteran was diagnosed as 
having major depressive disorder, recurrent, and was assessed a 
current GAF of 46.  The treating psychologist indicated that this 
was not consistent with the findings of the July 2007 VA 
examination report, and disagreed with those findings.  The 
Veteran indicated that he ceased consuming alcohol due to health 
concerns, and the psychologist found the Veteran's personality 
disorders indeed contribute to his disabilities, his PTSD 
symptomatology was a great contributor to the Veteran's problems.  
The psychologist noted that the Veteran had increased intrusive 
thoughts, nightmares, anxiousness, concentration problems, 
irritability, and short-term memory.  There is also evidence that 
he was having marital and familial strife, and occupational 
difficulties due to these increased symptoms.  

In an August 2008 VA treatment note, the Veteran reported 
increased PTSD symptomatology.  He advised that his depression is 
8 out of 10 in severity, and is anxiety is 7 to 8 out of 10 in 
severity, with 10 being the most severe symptoms.  He indicated 
that he only experienced panic attacks when in a boat or in his 
dreams.  He had logical and goal-oriented thought processes, but 
had audiological hallucinations in the form of hollering, shots, 
and sniper fire.  The Veteran also reported visual hallucinations 
in the form of silhouettes and shadows at night.  He denied 
suicidal thoughts since beginning an antidepressant, and denied 
homicidal ideations.  He reported daily intrusive memories, 
twice-a-week flashbacks, difficulty sleeping, nightmares, and 
increased appetite.  The Veteran was assessed as having PTSD 
related to his Vietnam combat, major depressive disorder that was 
moderate to severe, and mild psychotic features (PTSD related).

During the Veteran's October 2010 hearing, he reported increased 
PTSD symptomatology in the form of difficulty sleeping, 
irritability, depression, difficulty in his marital relationship, 
difficulty in keeping friends, lack of motivation, lack of 
interest in activities he formerly enjoyed, feelings of 
helplessness, lack of concentration, poor memory, and increased 
anxiety.  The Veteran testified that he had a panic attack, got 
drunk, and went upstairs with a gun and was going to shoot his 
wife.  

Given the evidence as outlined above, the Board finds that the 
Veteran is entitled to a 30 percent rating prior to May 4, 2007, 
and a 50 percent rating thereafter.  Prior to May 4, 2007, the 
Veteran exhibited symptoms consistent with occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
The Veteran indicated that he had some difficulty maintaining 
employment, although there are records that he was employed with 
the same company for over 20 years.  He initially reported having 
a "good" relationship with his wife and children, but then 
reported sleeping problems, intrusive thoughts, and difficulty 
concentrating.  His GAF was assessed at 65, which is consistent 
with mild symptoms as noted above, and are analogous to those 
described in the rating criteria for a 30 percent rating.  The 
Veteran is not entitled to a rating in excess of 30 percent prior 
to May 4, 2007, as the Veteran did not exhibit occupational and 
social impairment with reduced reliability and productivity, as 
these impairments were first exhibited during the May 4, 2007, VA 
examination.   

The Veteran is, however, entitled to a 50 percent rating from May 
4, 2007, for his service-connected PTSD.  During his May 2007 VA 
examination, the Veteran exhibited increased PTSD symptomatology, 
including anxiety, panic attacks, depression, insomnia, crying 
spells, anhedonia, and nightmares.  He stated that his 
relationship with his wife had become strained, and he was 
entertaining suicidal thoughts.  He was assessed a GAF 50.  
Additionally, the Veteran's treating psychologist disagreed with 
many of the findings of the May 2007 VA examiner, and noted the 
Veteran had major depressive disorder, in addition to his PTSD, 
and assigned him a GAF of 46.  Later treatment records note some 
mild psychotic features related to his PTSD.  This documentation 
of the increased severity of the Veteran's PTSD symptoms was made 
by the Veteran's treating personnel-including his VA treating 
psychologist.  The increase in the severity of the Veteran's 
symptoms was well documented, and as noted above, a GAF score 
between 41 and 50 is indicative of more serious symptoms.  This 
includes more serious impairment of social and occupational 
functioning.  This is supported by the evidence of record.

The Veteran is not, however, entitled to a rating in excess of 50 
percent for his service-connected PTSD.  Although the Veteran 
exhibits some of the symptomatology associated with the rating 
criteria for a 70 percent rating, his disability picture is most 
analogous to that of the 50 percent rating.  The Veteran does not 
exhibit occupational and social impairment with deficiencies in 
most areas.  He may have some familial and occupational 
deficiencies, but he does not have deficiencies with judgment, 
thinking, or mood.  He does not exhibit obsessional rituals, 
illogical speech, near continuous panic or depression that 
impacts his ability to function independently, appropriately and 
effectively, nor does he neglect his personal hygiene-just to 
name a few.  Again, the Veteran's main problems involve his 
familial situation and his work situation, with some mild 
psychotic features, otherwise, the Veteran functions normally.  
As such, a rating in excess of 50 percent is not warranted.

Ultimately, the Board finds that the Veteran is entitled to a 30 
percent rating prior to May 4, 2007, and a 50 percent rating 
thereafter, but no more, for his service-connected PTSD.  

Staged ratings and extraschedular considerations

The Board has issued the above staged ratings, and finds no 
additional staged ratings pursuant to Hart are warranted under 
the circumstances.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes that the 
Veteran has not required hospitalization for his service-
connected disability during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disability alone is the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  In the absence of requisite factors, 
the criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not 
refer this claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

A 30 percent rating, prior to May 4, 2007, for the Veteran's PTSD 
is awarded, subject to the laws and regulations governing the 
award of monetary benefits.

A 50 percent rating, from May 4, 2007, for the Veteran's PTSD is 
awarded, subject to the laws and regulations governing the award 
of monetary benefits.  




REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is necessary regarding the Veteran's claim of an increased rating 
for his service-connected left arm disability.  

The only VA examination of record regarding the Veteran's left 
arm disability was in May 2006.  Physical examination revealed 
that the Veteran's dominant arm is his right arm.  The Veteran's 
left forearm measured 28 cm and his right forearm 30 cm.  His 
left upper arm measured 30 cm and right upper arm measured 32 cm.  
Range of motion of the left elbow revealed flexion to 160 
degrees, pronation to 90 degrees, and supination to 90 degrees.  
The examiner found minimal tenderness around the left elbow.  The 
examiner diagnosed the Veteran as having weakness of the left 
biceps and triceps, minimal, and secondary to a shrapnel injury 
to the left arm.  He was also found to have minimal weakness of 
the proximal muscles of the left lower arm also due to a shrapnel 
injury.  The Veteran was also noted to have multiple well-healed 
scars near the left elbow.  The examiner noted that the only 
muscle groups penetrated would be the muscle of the proximal left 
forearm.  There was no significant tissue loss, and no bone, 
joint, or nerve damage.  The muscle strength of the left biceps 
and triceps had minimally decreased.  There was also a minimal 
decrease in muscle function of the ventral surface muscles of the 
left forearm noted.  Again, there was no joint function affected, 
nor was there additional limitation during a period of flare-up.  

X-rays taken in conjunction with the May 2006 examination reflect 
a finding of mild degenerative joint disease of the left elbow 
joint, with shrapnel shown in the soft tissues.  The radiologist 
also noted a posterior olecranon spur.

In the Veteran's November 2006 substantive appeal, he indicated 
that he experiences pain and weakness to his left arm, and that 
sometimes he is unable to work because of his left arm 
disability.  

In June 2007, the RO attempted to schedule the Veteran for 
another VA examination regarding his left arm disability.  In a 
notation dated that same month, it was indicated that the Veteran 
failed to appear at the scheduled examination.  The available 
records do not show that the Veteran was provided notice of his 
June 2007 VA examination of the muscles.  

Relevant VA treatment records show reports of minimal pain prior 
to 2008-often stating pain at a level of 0 out of 10, with 10 
being the most severe pain.  In an August 2008 treatment record 
regarding his PTSD, the Veteran reported pain in the left elbow 
of 5 to 6 out of 10.  

During his October 2010 hearing, the Veteran testified to a 
significant increase in symptoms of the residuals of his left arm 
SFW.  Although he did not explicitly state that his left arm 
disability had worsened, he indicated that sometimes he was 
unable to even move his arm.  He testified that on occasion, he 
would have to use his right arm to lift and move his left arm.  
This appears to be more severe than shown in the relevant 
treatment records.  

In light of the Veteran's October 2010 testimony describing the 
worsening of his service-connected left arm disability, and the 
fact that he has not undergone a VA examination since May 2006, 
the Board finds that a remand would be helpful in determining the 
current severity of the Veteran's left arm disability.  

Additionally, given the Veteran's allegations that his PTSD and 
left arm disability have essentially made him unable to retain 
substantially gainful employment, the RO should adjudicate the 
matter of entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability in 
connection with the low back claim.  See Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the current severity 
of his service-connected residuals of SFW to 
the left arm.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing and render all appropriate 
diagnoses based upon the reported 
symptomatology.  The examiner should then 
comment on the current severity of the 
Veteran's SFW residuals of the left arm.  The 
examiner is also asked to specifically 
comment on the Veteran's complaints of left 
arm immobility as he testified to in October 
2010.  

2.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence, and the RO 
should also adjudicate the Veteran's TDIU 
claim.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


